DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
The amendment filed December 23, 2021 is acknowledged.  Claims 2, 3, 6-16, and 75-85 are pending in the application.  Claims 1, 4, 5, and 17-74 have been cancelled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 3, 84, and 85 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Roberds et al. US 9713335 (hereinafter “Roberds”).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the 
With respect to claim 3, Roberds discloses placing sausage pieces onto a conveyor, passing the conveyor and sausage pieces thereon through a chamber comprising a microwave and air dryer unit.  The dryer unit may be a chamber that has multiple connected or spaced apart modules that operate in series or parallel with respect to the processing path of the product. Such a dryer unit chamber may be provided by using separate microwave and air flow cavities. The process may successfully operate having microwaves provided in pulses in a first cavity (without a conditioned air flow), and only a conditioned air flow provided in a second, downstream, cavity.  The cavities may be separated to inhibit microwaves from passing between the cavities and to help isolate air flow from one cavity from the next.  The supply of conditioned air has a relative humidity below about 60% and a temperature in the range of at least about 40⁰F to 130⁰F.  The drying time may be about 1 to 30 minutes.  The air supply and microwaves are selected to reduce the moisture content of the meat to a predetermined moisture to protein ratio.  (Abstract; C3, L51-65; C5, L31-53; C10, L29-50; C12, L39-67; C13, L46-49; C14, L48-62; C15, L63-C16, L22; and C18, L30-51).
Regarding claims 84 and 85, Roberds discloses the air flow may enter the dryer unit from a side, and the exhaust in the center of the oven.  The conditioned air may also be provided from the bottom of the conveyor impinging on the product from the bottom side (C11, L48-C12, L4; C15, L56-62; and C16, L23-56).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 9,713,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the embodiment reflected by claim 29, which depends upon claims 28, 25, and 1 and therefore necessarily incorporates the limitations therein, in US 9713335 teaches placing the sausage pieces onto a conveyor; passing the sausage pieces on the conveyor through a chamber, the chamber comprises a plurality of cavities extending along the conveyor, wherein the sausage remains in the chamber for less than 30 minutes; wherein the chamber also contains a supply of conditioned air having a relative humidity below about 60% and an air temperature in the range of about 40⁰ F to 130⁰ F; and introducing into the chamber a supply of microwaves in pulses while the sausage pieces pass through the chamber, wherein the supply of conditioned air and the supply of microwaves are selected to reduce the moisture content of the sausage pieces to a predetermined moisture to protein ratio; wherein the microwaves are provided in a first one of the plurality of cavities, and the conditioned air is provided in a second one of the .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 2 recites the limitations “the first travel path of the first conveyor belt disposed proximate to the second travel path of the second conveyor belt along a first belt proximate section…, wherein the first belt proximate section is constituted by a section of the second travel path of the second conveyor belt that is wrapped around a section of the first travel path of the first conveyor belt …, wherein the section of the second travel path of the second conveyor belt that is wrapped around the section of the first travel path of the first conveyor belt is wrapped around the support structure such that a surface of the first conveyor belt support the sausage pieces faces the surface of the second conveyor belt configured to receive the sausage pieces from the first conveyor belt during transfer of the sausage pieces from the first conveyor belt to the second conveyor belt; and wherein the sausage pieces are transferred directly from the first conveyor belt to the second conveyor belt.  However, the prior art, alone or in combination, fails to teach these limitations.
While Beach teaches the conveyor belt arrangement may preferably include a plurality of conveyor segments, the conveyor segments may be positioned such that the 
Additionally, Ochs teaches it would be appropriate for some food products to provide a mechanism for transferring food products from one conveyor to another, such as a slide or guide or other means (C2, L46-51).  However, this mechanism is not similar to the claimed support structure since the food products are not transferred directly from one conveyor belt to the next as presently claimed.
Therefore, as shown above, independent claim 2 and claims 6-16 and 75-83 dependent therefrom include allowable subject matter over the closest prior art of record.  

Response to Arguments
Applicant’s arguments filed December 23, 2021 have been fully considered, but they are unpersuasive.
Applicant argues a petition has been filed to correct inventorship in Roberds 1 to removed Larry Hand and Dan Glowski as co-inventors.  As such, the inventorship of Roberds 1 is the same as the subject application, i.e. James Roberds, Dave Taylor, and Paul Kafer.  Because the inventorship in Roberds 1 has been corrected to be identical with the inventorship of the subject application, Applicant respectfully submits that Roberds 1 no longer qualifies as prior art under 35 USC 102(e).  In particular, Roberds 1 is not an invention “by another” under 35 USC 102(e).  Additionally, the double patenting rejection of claim 3 should be withdrawn since the inventorship of Roberds 1 has been updated to be the same as the subject application (P9-P10).
Examiner disagrees.  While a request for correction of inventorships in a patent under 37 CFR 1.324(B) and 35 USC 256 for US Patent Number 9713335 (Roberds 1) was filed on December 9, 2021, it appears that a decision has not been made at this time for the request.  Applicant is reminded that once the petition has been granted and the inventorship of the Roberds 1 US Patent Number 9713335 is corrected, then the 35 USC 102(e) rejection and the double patenting rejection of record will be overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793